Citation Nr: 1140537	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-24 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for amblyopia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from May 1982 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was previously remanded by the Board in January and September 2009.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2008, the Veteran was afforded a Travel Board hearing in this matter before the Board at his local RO in San Antonio, Texas.  However, since the Veterans Law Judge who conducted the August 2008 Travel Board hearing is no longer employed by the Board, and the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal (38 C.F.R. § 20.707 (2011)), the Veteran was advised in an August 2011 letter of his right to another Board hearing.  Thereafter, in a written statement signed by the Veteran in September 2011, the Veteran communicated his desire to attend another Board hearing, and then, in a statement dated later the same month, more specifically expressed his desire to attend a video-conference hearing before another Veterans Law Judge at his local RO.  Consequently, the Board finds that it has no alternative but to remand this case so that the Veteran can be afforded his requested hearing.




Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to provide the Veteran with a video-conference hearing before a member of the Board at his local RO in San Antonio, Texas.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


